 

Exhibit 10.2

 

AGREEMENT AND RETENTION BONUS

 

This agreement is made between Commerce One Operations, Inc. (“Commerce One”), a
Delaware Corporation, and Andy Hayden (“Mr. Hayden”).  In consideration for Mr.
Hayden’s continued employment at Commerce One, the sufficiency of which both
parties expressly acknowledge, Commerce One agrees to the provide Mr. Hayden
with the terms described below.

 

1) Commerce One will not decrease Mr. Hayden’s annual salary below its current
level through March 1, 2003 so long as Mr. Hayden continues to perform his job
duties on a full-time basis.

 

2) In the event Mr. Hayden remains with Commerce One and continues to perform
his job duties on a full-time basis through March 1, 2003, Commerce One will
guarantee Mr. Hayden full payment of his annual bonus target in the amount of
one hundred and forty four thousand dollars ($144,000), and will pay Mr. Hayden
a retention bonus of seventy five thousand dollars ($75,000).  Both payments
will be made in the March 15, 2003 payroll cycle and will be subject to
applicable tax withholdings.

 

Nothing in this Agreement shall negate, alter, or supplement any term contained
in Mr. Hayden’s “Commerce One, Inc. Change of Control Severance Agreement”
(“Change of Control Agreement”) dated June 18, 2002.  In the event of a change
in control, the Change of Control Agreement will exclusively govern all benefits
available to Mr. Hayden and will take precedence over any inconsistent or
additional term herein.  In addition, to the extent Mr. Hayden’s employment ends
prior to March 1, 2003 for reasons other than change of control, his separation
benefits and/or bonuses, if any, will be governed by Company policies in effect
at that time for employees at Mr. Hayden’s level of seniority.

 

 

Dated:  7/15/02

 

 

/s/ Andy Hayden

 

 

 

 

Andy Hayden

 

 

 

 

Dated:  July 15, 2002

 

 

/s/ Diana K. Jacobs

 

 

 

 

Diana K. Jacobs,

 

 

 

Chief Administrative Officer

 

 

 

For Commerce One Operations, Inc.

 

--------------------------------------------------------------------------------